Exhibit 10.52

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT made at Cleveland, Ohio, this 18th day of October,
2004, by and between AMERICAN GREETINGS CORPORATION, an Ohio corporation (herein
called the “Corporation”) and Christopher W. Haffke (herein called “Employee”) .

In consideration of the covenants hereinafter set forth, the parties hereto
mutually agree as follows:

1. Subject to the provisions hereof, the Corporation shall employ Employee as on
officer of the Corporation, either elected by the Board of Directors or
appointed by the Executive Committee, or as an officer of a subsidiary company
with such duties and responsibilities as may be assigned to him from time to
time by the Board of Directors or the Executive Committee of the Board of
Directors of the Corporation and Employee shall devote his full business time
and attention and give his best efforts to the business affairs of the
Corporation and/or of such of its subsidiaries as-the Board of Directors or the
Executive Committee of the Board of Directors of the Corporation may from time
to time determine. Employee recognizes that in serving as an officer of the
Corporation or as an officer of a subsidiary he serves in such capacity solely
at the pleasure of the Board of Directors or the Executive Committee of the
Board of Directors of the Corporation and that his employment in such capacity
or in any other capacity may be terminated at any time by the Board of Directors
or the Executive Committee of the Corporation.



--------------------------------------------------------------------------------

2. The Corporation or a subsidiary shall, during the term of this Employment
Agreement, pay to Employee as minimum compensation for his services a base
salary at a rate to be fixed by the Board of Directors or the Executive
Committee or the Chairman of the Executive Committee, which rate shall not be
less than $150,000.00 per year, plus such additional compensation as the Board
of Directors or the Chairman of the Executive Committee or the Executive
Committee of the Board of Directors of the Corporation may from time to time
determine.

3. Employee covenants and agrees that in consideration of his employment as an
officer of the Corporation or as an officer of a subsidiary he shall not for a
period of twelve months after leaving the employ of the Corporation or a
subsidiary, regardless of .the reason for such leaving, enter into the
employment, directly or indirectly or in a consulting or free lance capacity, of
any person, firm or corporation in the United States or Canada, which at such
date of leaving the employ of the Corporation or a subsidiary shall be
manufacturing or selling products that are substantially similar in nature to
the products being then manufactured or sold by the Corporation or the
subsidiary.

4. In the event that the employment of Employee under this Employment Agreement
is terminated by the Corporation or a subsidiary, the Corporation covenants and
agrees that it shall pay or cause to be paid to Employee a continuing salary at
a rate which shall be the highest base salary rate paid Employee during the
preceding six-month period for a period of time equivalent to one-half month for
each year of employment by the Corporation or a subsidiary of the Employee, but
in no event to be less than a period of three months nor greater than a period
of twelve months. The provisions of this paragraph shall not be applicable if
the Employee is terminated because of a gross violation of his obligations to
the Corporation.

 

– 2 –



--------------------------------------------------------------------------------

5. In the event that Employee shall cease to be employed as an officer of-the
Corporation .or a subsidiary but shall continue in the employ of the Corporation
or a subsidiary, then this Employment Agreement shall terminate twelve months
after the date that Employee ceases to be employed as an officer of the
Corporation or a subsidiary.

6. I agree that during the period of my employment and thereafter, I will keep
confidential and will not disclose any information, records, documents or trade
secrets of the Corporation acquired by me during my employment, and except as
required by my employment, will not remove from the Corporation’s premises any
record or other document relating to the business of the Corporation; or make
copies thereof; it being recognized by me that such information is the property
of the Corporation.

7. This Agreement shall be applied and interpreted under the laws of the State
of Ohio.

 

AMERICAN GREETINGS CORPORATION By    /s/ Morry Weiss   President /s/ Christopher
W. Haffke   Employee